Exhibit 10.5
AMENDED AND RESTATED
CONSULTING AGREEMENT
          THIS AMENDED AND RESTATED CONSULTING AGREEMENT (the “Agreement”),
dated this 29th day of December, 2008, is entered into by and between HEALTH
CARE REIT, INC., a Delaware corporation (the “Corporation”), and FRED S. KLIPSCH
(the “Consultant”).
          WHEREAS, the Corporation and the Consultant entered into a Consulting
Agreement, effective as of December 20, 2006 (the “Effective Date”);
          WHEREAS, the Consultant served as an executive officer of Windrose
Medical Properties Trust (the “Trust”), which is the sole general partner of
Windrose Medical Properties L.P. (the “LP”);
          WHEREAS, the Corporation and certain of its subsidiaries,
simultaneously with the execution of such Consulting Agreement, entered into an
Agreement and Plan of Merger with the Trust and the LP (“Merger Agreement”)
providing for the merger of the Trust into a wholly owned subsidiary of the
Corporation and the merger of a wholly owned subsidiary of the Corporation into
the LP (collectively, the “Mergers”);
          WHEREAS, the Compensation Committee of the Corporation’s Board of
Directors has approved certain modifications to the terms of such Consulting
Agreement solely for purposes of compliance with the requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code”), and the
rules and regulations promulgated thereunder;
          WHEREAS, the Corporation wishes to assure itself of the services of
the Consultant for the period provided in this Agreement and the Consultant is
willing to provide services to the Corporation for such period upon the terms
and conditions set forth in this Agreement, which is effective as of January 1,
2009.
          NOW THEREFORE, in consideration of the mutual covenants herein
contained, the parties, intending to be legally bound, agree as follows:
     1. CONSULTING SERVICES.
          Effective as of the Effective Date, the Corporation retains the
Consultant as Vice Chairman of the Corporation, and the Consultant agrees to
perform such services as the parties mutually agree that are customarily
performed by such officer in a publicly traded corporation, upon the terms and
conditions herein contained. In such capacity, the Consultant shall report to
the Chairman and Chief Executive Officer of the Corporation.
          Throughout the Term of this Agreement, the Consultant shall devote his
best efforts to the business and affairs of the Corporation and shall devote
such time to the performance of the duties described herein as the parties
mutually agree. The Corporation acknowledges that the Consultant has an
ownership interest in, and management responsibilities

 



--------------------------------------------------------------------------------



 



with, Klipsch Group Inc., and may have other positions, duties and
responsibilities involving the Klipsch Group, Inc. that are permissible in all
respects hereunder.
     2. TERM OF AGREEMENT.
          The term of this Agreement (“Term”) shall be for two years beginning
on the Effective Date and expiring on the day before the second anniversary of
the Effective Date.
          Notwithstanding the foregoing, the Corporation or the Consultant shall
be entitled to terminate this Agreement before the Term expires, as described in
Section 5, subject to a continuing obligation to make any payments required
under Section 5 below.
     3. COMPENSATION.
          (a) Retention Bonus. The Consultant shall receive a retention bonus on
the later of (x) the Effective Date or (y) January 2, 2007 of (i) $975,500 plus
(ii) shares of the Corporation’s common stock having a value of $930,000
(“Initial Stock Award”) based on the closing price of the Corporation’s common
stock as of the Effective Date. All such shares shall be fully vested on the
Effective Date and shall be fully registered under state and federal securities
laws and approved for listing on the New York Stock Exchange so as to be freely
tradable by the Consultant at the time of receipt; provided, however, that
(x) until the first anniversary of the payment of the retention bonus, no
portion of the stock granted as part of the Initial Stock Award may be sold and
(y) until the second anniversary of the payment of the retention bonus, no more
than one-half of the stock granted as part of the Initial Stock Award may be
sold.
          (b) Base Fee. The Consultant shall receive a base consulting fee
(“Base Fee”) during the Term as follows, payable in equal semi-monthly
installments in a manner consistent with the Corporation’s customary practice
for payroll payments:

                      Year   Annual Base Fee
 
  Year 1   $ 350,000  
 
  Year 2   $ 250,000  

          (c) Performance Bonus. The Consultant shall also be eligible to
receive an annual bonus (“Performance Bonus”) from the Corporation each fiscal
year during the Term. The amount of the Performance Bonus shall be determined by
the Compensation Committee of the Corporation’s Board, using such performance
measures as the Compensation Committee deems to be appropriate; provided,
however, that the target amount of such Performance Bonus for 2007 and 2008
shall be between 60% and 120% of the Consultant’s Base Fee. Such bonus, if any,
shall be paid to the Consultant no later than sixty (60) days after the end of
the year to which the bonus relates.
          (d) Cash Payment. On January 2, 2007, the Corporation will pay to the
Consultant, in cash, the amount of $1,680,000, which amount shall be in lieu of
the cash payments payable to the Consultant upon a change of control under
(i) the Change of Control Severance Agreement dated August 1, 2002 between the
Consultant and the Trust and the LP or

2



--------------------------------------------------------------------------------



 



(ii) the Employment Agreement dated February 21, 2005 between the Consultant and
the Trust and the LP (other than payment of (A) any accrued but unpaid salary
through the Effective Date, (B) any bonus that has been earned but which remains
unpaid as of the Effective Date and (C) reimbursement of any expenses that the
Consultant incurred on behalf of the Trust or the LP, all of which shall
continue to be payable to the Consultant by the Trust and the LP).
          (e) 2006 Bonus. Notwithstanding anything herein to the contrary, and
in addition to any other payments described herein, if not paid by the Trust or
the LP prior to the Effective Date, the Corporation shall pay to the Consultant
on December 19, 2006, the cash amount of $210,000, representing the full amount
of the Consultant’s bonus for 2006 from the Trust and the LP in accordance with
the bonus criteria for the Consultant in place for the 2006 fiscal year.
     4. BUSINESS EXPENSES.
          The Corporation shall reimburse the Consultant for all reasonable
expenses he incurs in promoting the Corporation’s business, including expenses
for travel (including first class air travel) and similar items, upon
presentation by the Consultant from time to time of an itemized account of such
expenditures.
     5. PAYMENTS UPON TERMINATION.
          (a) Termination. If the Consultant’s services are terminated by the
Corporation or the Consultant terminates providing services to the Corporation
before the end of the Term, for any reason other than death or disability, the
Consultant shall be entitled to receive his Base Fee accrued through the date of
termination, plus any Performance Bonuses earned but unpaid with respect to
fiscal years or other periods (including partial fiscal years) preceding the
termination date. Such payments shall be made to the Consultant within sixty
(60) days following the date of termination.
          The Corporation shall also be obligated to make a series of monthly
severance payments to the Consultant for each month during the remainder of the
Term. Each monthly payment shall be equal to the Consultant’s monthly Base Fee
during the balance of the Term and shall be paid to the Consultant at such time
as the monthly Base Fee would otherwise be payable (beginning with the month
following the month in which the termination occurs).
          In addition, the Corporation shall make the eight consecutive
quarterly payments to the Consultant described in Section 7, with the first such
payment commencing on the date of termination.
          (b) Disability. The Corporation shall be entitled to terminate
Consultant’s services if the Board determines that the Consultant has been
unable to attend to his duties for at least 90 days because of a medically
diagnosable physical or mental condition, and has received a written opinion
from a physician acceptable to the Board that such condition prevents the
Consultant from resuming full performance of his duties and is likely to
continue for an indefinite period. Upon such termination, the Consultant shall
be entitled to receive his Base Fee accrued through the date of termination,
plus any Performance Bonuses earned but unpaid with respect to fiscal years or
other periods (including partial fiscal years) preceding the termination

3



--------------------------------------------------------------------------------



 



date. Such payments shall be made to the Consultant within sixty (60) days
following the date of termination. In addition, the Corporation shall make a
series of monthly disability payments to the Consultant, each equal to his
monthly Base Fee, during the balance of the Term (provided that in no event will
the Consultant fail to receive, in each month during the Term, an amount equal
to the monthly Base Fee). Payment of such disability benefit shall commence with
the month following the month in which the termination occurs and shall continue
each month for the remainder of the Term, but shall terminate at an earlier date
if the Consultant returns to active service as a consultant to the Corporation.
Any amounts payable under this Section 5(b) shall be reduced by any amounts paid
to the Consultant under any long-term disability plan or other disability
program or disability insurance policies maintained or provided by the
Corporation.
          (c) Death. If the Consultant dies during the Term, the Corporation
shall pay to the Consultant’s estate a lump sum payment equal to the sum of the
Consultant’s Base Fee accrued through the date of death, plus any Performance
Bonus earned but unpaid with respect to fiscal years or other periods (including
partial fiscal years) preceding the date of death. In addition, the Corporation
shall pay to the Consultant’s surviving spouse (or such other beneficiary as the
Consultant may designate in writing) a lump sum payment equal to the present
value of (i) the monthly Base Fee that would have been paid during the remainder
of the Term plus (ii) the sum of the payments described in the third paragraph
of Section 7 if the Consultant’s services terminate for a reason other than
death. Such present value shall be calculated using a discount rate equal to the
interest rate on 90-day Treasury bills, as reported in The Wall Street Journal
(or similar publication) for the date of death. Both the lump sum payment to the
Consultant’s estate and the lump sum payment to the Consultant’s surviving
spouse (or other designated beneficiary) shall be paid within sixty (60) days
following the date of the Consultant’s death. In addition, stock options,
restricted stock or other awards held by the Consultant under the Corporation’s
stock plans shall become fully vested, and, in the case of stock options,
exercisable in full, in accordance with the terms of the applicable plan or
plans.
          (d) Section 409A. This Section 5(d) applies if any benefit or payment
under this Agreement is subject to Section 409A of the Code. In the event the
terms of this Agreement would subject the Consultant to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Corporation and the Consultant
shall cooperate diligently to amend the terms of the Agreement to avoid such
409A Penalties, to the extent possible. To the extent any amounts under this
Agreement are payable by reference to Consultant’s “termination,” “termination
of services,” or similar phrases, such term shall be deemed to refer to the
Executive’s “separation from service” (as defined in Treasury Regulation Section
1.409A-1(h) (without regard to any permissible alternative definition
thereunder) with the Corporation and all entities treated as a single employer
with the Corporation under Sections 414(b) and (c) of the Code but substituting
a 50% ownership level for the 80% ownership level set forth therein).
Notwithstanding any other provision in this Agreement, if the Consultant is a
“Specified Employee” (as defined Treasury Regulation Section 1.409A-1(i) on
December 31st of the prior calendar year), as of the date of the Consultant’s
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon the
Consultant’s separation from service and (iii) under the terms of this Agreement
would be payable prior to the six-month anniversary of the Consultant’s
separation from service, such payment shall be delayed and paid to the
Consultant, together with interest at an annual rate equal to the interest rate
specified by

4



--------------------------------------------------------------------------------



 



KeyBank for a six-month certificate of deposit, on the first day of the first
calendar month beginning at least six months following the date of termination,
or, if earlier, within ninety (90) days following the Consultant’s death to the
Consultant’s surviving spouse (or such other beneficiary as the Consultant may
designate in writing). Any reimbursement or advancement payable to the
Consultant pursuant to this Agreement shall be conditioned on the submission by
the Consultant of all expense reports reasonably required by the Corporation
under any applicable expense reimbursement policy, and shall be paid to the
Consultant within thirty (30) days following receipt of such expense reports,
but in no event later than the last day of the calendar year following the
calendar year in which the Consultant incurred the reimbursable expense. Any
amount of expenses eligible for reimbursement, or in-kind benefit provided,
during a calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.
     6. PROTECTION OF CONFIDENTIAL INFORMATION.
          The Consultant shall keep all confidential and proprietary information
of the Corporation or relating to its business confidential, and he will not
(except with the Corporation’s prior written consent), while providing services
to the Corporation or thereafter, disclose any such confidential information to
any person, firm, corporation, association or other entity, other than in
furtherance of his duties hereunder, and then only to those with a “need to
know.” The Consultant shall not make use of any such confidential information
for his own purposes or for the benefit of any person, firm, corporation,
association or other entity (except the Corporation) under any circumstances
during or after the Term. The foregoing shall not apply to any information which
is already in the public domain, or is generally disclosed by the Corporation or
is otherwise in the public domain at the time of disclosure.
          The Consultant recognizes that because his services to the Corporation
may bring him into contact with confidential and proprietary information of the
Corporation, the restrictions of this Section 6 are required for the reasonable
protection of the Corporation and its investments and for the Corporation’s
reliance on and confidence in the Consultant.
     7. COVENANT NOT TO COMPETE.
          The Corporation and the Consultant acknowledge and agree that as a
former executive officer of the Trust, the Consultant has knowledge and
experience in the business of the Trust and that the limitations on the
Consultant’s activities and the payments described in this Section 7 are
reasonable and appropriate. The Consultant shall not, either during the Term or
during the period of two years from the time the Consultant’s services under
this Agreement are terminated for any reason, engage in any business activities
on behalf of any enterprise which competes with the Corporation in the business
of the passive ownership of senior housing or health care facilities, or passive
investing in or lending to senior housing or health care-related enterprises,
including, without limitation, medical office buildings, hospitals of any kind,
independent living facilities, assisted living facilities, skilled nursing
facilities, inpatient rehabilitation facilities, ambulatory surgery centers,
active adult projects or any similar types of facilities or projects. The
Consultant will be deemed to be engaged in such competitive business

5



--------------------------------------------------------------------------------



 



activities if he participates in such a business enterprise as an employee,
officer, director, trustee, consultant, agent, partner, proprietor or other
participant; provided that the ownership of no more than 2% of the stock of a
publicly traded entity engaged in a competitive business shall not be deemed to
be engaging in competitive business activities.
          The Consultant shall not, for a period of two years from the time his
services under this Agreement cease (for whatever reason), solicit any employee
or full-time consultant of the Corporation for the purposes of hiring or
retaining such employee or consultant other than Daniel R. Loftus, in his
capacity as an attorney. Notwithstanding the foregoing, the Consultant may
solicit, hire or retain either Daniel R. Loftus or Paula Conroy at any time
after they cease to be employed by the Corporation.
          In consideration for compliance with this covenant, the Consultant
will receive a payment of $75,000 each quarter with the first quarterly payment
commencing on the date the Consultant’s services are terminated under this
Agreement for any reason, including expiration of the Term or disability (but
not death) and continuing for seven consecutive quarters thereafter, for a total
of eight consecutive quarterly payments. The quarterly payments (other than the
first quarterly payment) shall be made to the Consultant within sixty (60) days
following the end of each quarter.
          Notwithstanding the provisions of any other agreement between the
Consultant and the Trust, the LP or any of their affiliates, including but not
limited to Sections 7 and 8 of the Employment Agreement dated February 21, 2005
between the Consultant and the Trust and the LP, the parties agree that the
provisions of any such other agreement that purport to restrict the business,
employment or investment activities of the Consultant or impose confidentiality
obligations on the Consultant shall be null and void and of no further force and
effect as of the Effective Time and thereafter the provisions of Section 6 and
this Section 7 shall be the sole provisions relating to restriction on the
business, employment or business, the Trust, the LP activities or
confidentiality obligations binding upon the Consultant or enforceable by the
Corporation or any of their subsidiaries or affiliates.
     8. INJUNCTIVE RELIEF.
          The Consultant acknowledges and agrees that it would be difficult to
fully compensate the Corporation for damages resulting from the breach or
threatened breach of the covenants set forth in Sections 6 and 7 of this
Agreement. Accordingly, the Corporation shall be entitled to temporary and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, to enforce such provisions in any action
or proceeding instituted in the United States District Court for the Northern
District of Ohio or in any court in the State of Ohio having subject matter
jurisdiction. This provision with respect to injunctive relief shall not,
however, diminish the Corporation’s right to claim and recover damages.
          It is expressly understood and agreed that although the parties
consider the restrictions contained in this Agreement to be reasonable, if a
court determines that the time or territory or any other restriction contained
in this Agreement is an unenforceable restriction on the activities of the
Consultant, no such provision of this Agreement shall be rendered void but

6



--------------------------------------------------------------------------------



 



shall be deemed amended to apply as to such maximum time and territory and to
such extent as such court may judicially determine or indicate to be reasonable.
     9. NOTICES.
          All notices or communications hereunder shall be in writing and sent
by certified or registered mail, return receipt requested, postage prepaid,
addressed as follows (or to such other address as such party may designate in
writing from time to time):
     If to the Corporation:
Health Care REIT, Inc.
One SeaGate, Suite 1500
Toledo, Ohio 43604
Attention: Chief Executive Officer
     If to the Consultant:
Fred S. Klipsch
Windrose Medical Properties Trust
3502 Woodview Trace, Suite 210
Indianapolis, Indiana 46268
The actual date of receipt, as shown by the receipt therefor, shall determine
the time at which notice was given.
     10. SEPARABILITY.
          If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof, which shall remain in full force and
effect.
     11. ASSIGNMENT.
          This Agreement shall be binding upon and inure to the benefit of the
heirs and representatives of the Consultant and the assigns and successors of
the Corporation, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Consultant. The
Corporation may assign this Agreement with prior written notice to the
Consultant, but such assignment shall not release the Corporation from any
liability hereunder.
     12. ENTIRE AGREEMENT.
          This Agreement represents the entire agreement of the parties and
shall supersede any and all previous contracts, arrangements or understandings
between the Corporation, the LP or the Trust and the Consultant, including the
Change of Control Severance Agreement dated on or about August 16, 2002 and the
Confidentiality Agreement dated on or about August 16, 2002

7



--------------------------------------------------------------------------------



 



among the Consultant and the Trust and the LP. This Agreement may be amended at
any time by mutual written agreement of the parties hereto.
     13. GOVERNING LAW.
          This Agreement shall be construed, interpreted and governed in
accordance with the laws of the State of Ohio, other than the conflict of laws
provisions of such laws.
     14. SURVIVAL.
          Sections 5, 6, 7, 8, 10, 12, 13 and 15 shall survive any expiration or
termination of this Agreement.
     15. EXCISE TAX INDEMNIFICATION.
          The Consultant shall be entitled to a payment or payments under this
Section 15 if any payment or benefit provided under this Agreement or any other
plan, agreement or arrangement with the Corporation, the Trust, the LP or any of
their affiliates constitutes an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code, but without regard to Section 280G(b)(2)(A)(ii)
of the Code) and the Consultant incurs a liability under Section 4999 of the
Code. The amount payable to the Consultant under this Section 15 shall be the
amount required to indemnify the Consultant and hold him harmless from the
application of Sections 280G and 4999 of the Code, together with any interest or
penalties related thereto, with respect to benefits, payments, accelerated
exercisability and vesting and other rights under this Agreement or otherwise,
and any income, employment, hospitalization, excise and other taxes and
penalties attributable to the indemnification payment. The benefit payable under
this Section 15 shall be calculated and paid not later than the date (or
extended filing date) on which the tax return reflecting liability for the
excise tax under Section 4999 of the Code is required to be filed with the
Internal Revenue Service. To the extent that any other plan, agreement or
arrangement requires that the Consultant be indemnified and held harmless from
the application of Sections 280G and 4999 of the Code, any such indemnification
and the amount required to be paid to the Executive under this Section 15 shall
be coordinated so that such indemnification is paid only once and the
obligations of the Corporation, the Trust, the LP or any of their affiliates
shall be satisfied to the extent of any such other payment (and vice versa).
          The Consultant and the Corporation agree that the application of
Sections 280G and 4999 of the Code may not be clear in all cases. The Consultant
agrees that the Corporation may take the position that all or part of a payment
or payments are not “excess parachute payments” (as defined above) and do not
result in liability under Section 4999 of the Code. The Consultant agrees that
his individual tax returns will be prepared in a manner that is consistent with
the Corporation’s position on such matters if the Consultant’s professional tax
preparer concludes, in his or her professional opinion, that the Corporation’s
position is reasonable based on published rulings, regulations and other
authority. If the Consultant’s individual income tax return is prepared in
accordance with the preceding sentence, i.e., in a manner consistent with the
Corporation’s position, then (in addition to any benefit payable under the
preceding paragraph) the Corporation shall indemnify the Consultant, and hold
him harmless, from any liability for tax, penalty, interest or otherwise arising
from the position stated on the Consultant’s individual

8



--------------------------------------------------------------------------------



 



income tax return related to the application of Section 280G or 4999 of the Code
to payments from the Corporation, the Trust, the LP or any of their affiliates.
Indemnification payments required pursuant to the preceding sentence shall be
paid by the Corporation (i) by the end of the year following the year in which
the taxes are remitted to the taxing authority, or (ii) in cases where no tax is
remitted, by the end of the year following the year in which the tax audit is
completed or there is a final and nonappealable settlement or other resolution
of the tax litigation. If the Consultant’s professional tax preparer does not
agree that the Corporation’s position is reasonable based on published rulings,
regulations and other authority, then the Consultant’s individual tax return
will reflect any liability under Section 4999 of the Code that such professional
tax preparer determines is appropriate and the Corporation shall indemnify the
Consultant and hold him harmless in accordance with the preceding paragraph.
     16. INDEMNIFICATION.
          From and after the Effective Date, the Corporation hereby agrees to
indemnify, defend and hold harmless the Consultant from and against any claim,
loss, damage, liability or expense to which the Consultant shall become subject,
under any agreement, common law or otherwise, arising out of or based upon any
guaranty executed by the Consultant in favor of Wells Fargo, as Trustee, in
connection with the Mount Vernon, Georgia facility.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement is executed by the Corporation and
the Consultant as of the date set forth above.

                  Attest:       HEALTH CARE REIT, INC.    
 
               
/s/ Erin C. Ibele
 
Erin C. Ibele, Senior Vice President-
      By:   /s/ Jeffrey H. Miller
 
Jeffrey H. Miller, Executive Vice    
Administration and Corporate Secretary
          President and General Counsel    
 
                Witness:       CONSULTANT:    
 
               
/s/ Frederick L. Farrar
 
      By:   /s/ Fred S. Klipsch
 
        Fred S. Klipsch    

10